Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that the references fail to disclose a secondary transform process to be performed after a core transform process. The examiner respectfully disagrees. Rapaka discloses in [[0125], wherein a core transform process converts a residual video data to a frequency domain. In addition, Rapaka discloses in [0148], uses a secondary transform 108 to adjust the transform coefficients after the core transform process by performing dct or another type of transform on the block. Furthermore, Suzuki discloses a core transform process [01666-172], wherein the orthogonal transform 41b is the core transform and the integral transform that’s applied after the core transform is the secondary transform process that adjusting the transformed block in the frequency domain. Therefore, rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160100168 A1-Rapaka et al (Hereinafter referred to as “Rapaka”), in view of US 20050271288 A1-Suzuki et al (Hereinafter referred to as “Suzuki”).
Regarding claim 1, Rapaka discloses a video encoding (Fig. 2) method, comprising: 
performing a prediction process on a current block of a current frame to generate prediction data of the current block ([0117], wherein intra-prediction processing unit may perform intra-predictive coding of the current video block), generating residual data of the current block based on the prediction data ([0162], multiple color components); 
applying a core transform process to transform the residual data of the current block in a spatial domain to generated intermediate transformed data of the current block in a frequency domain, the intermediate transformed data of the current block including a first data portion associated with a first color component in a color space, a second data portion associated with a second color component in the color space, and a third portion associated with a third color component in the color space (Rapaka discloses in [[0125], wherein a core transform process converts a residual video data to a frequency domain. [0162],  
determining secondary transform process to be applied to the intermediate transformed data associated with the first color space component(Fig. 8 shows an adaptive color transform (element 102 or 130, being the first transform) and transform element 108 being the second transform; [0147] discloses transformer 106 transforms the predictive block and the residual block (first and second block. [0148] discloses that the transform 108 preforms transform on the second block); 
determining secondary transform process to be applied to the intermediate transformed data associated with the second color space component and the third color space component ([0171], second transform); 
generating transformed data of the current block by applying the secondary transform process to adjust the intermediate transformed data of the current block in the frequency domain based on the first transform setting and the second transform setting ([0171]; Rapaka discloses in [0148], uses a secondary transform 108 to adjust the transform coefficients after the core transform process by performing dct or another type of transform on the block); and 
performing a quantization process on the transformed data of the current block ([0060], quantization); and 
incorporating information of the first transform setting and information of the second transform setting into a bitstream ([0124], transmitted bitstream), wherein the information is associated with a syntax element and prediction information including a prediction type and a prediction mode ([0122, 127, 130, 132, 133, 134])
Rapaka fails to disclose a second transform setting of the secondary transform process to be applied to the second data and third data portion of the intermediate transformed data associated with the second color component and third color component.
However, in the same field of endeavor, Suzuki discloses a first setting of a  transform process to be applied to the intermediate transformed data associated with the first color space component (Fig 7, [0164], first setting 41a, is applied to a first color component YcbCr. Note that in [0163], color space is any one of Ycbcr, RGB, and Xyz, etc); a second setting of a transform process to be applied to the intermediate transformed data associated with the second color space component and the third color space component t(Fig 7, [0164], second setting 41b, is applied to a second and third color component YcbCr. Note that in [0163], color space is any one of Ycbcr, RGB, and Xyz, etc; [01666-172], wherein the orthogonal transform 41b is the core transform and the integral transform that’s applied after the core transform is the secondary transform process that adjusting the transformed block in the frequency domain. There are many interpretations for this limitation)
 as taught by Suzuki, to enhance the coding efficiency ([0053], Suzuki)

Regarding claim 2, Rapaka discloses the method according to claim 1, wherein the first transform setting corresponds to a selected first transform matrix for the secondary transform process to be applied to the second data portion and the third data portion of the intermediate transformed data associated with the first color space component ([0070, transform matrix).
Regarding claim 3, Rapaka discloses the method according to claim 1, wherein the second transform setting corresponds to a selected second transform matrix for the secondary transform process to be applied to the intermediate transformed data associated with the second color space component and the third color space component ([0078], pair of transform matrixes is interpreted as including a second matrix).
Regarding claim 4, Rapaka discloses the method according to claim 1, wherein the first color component corresponds to a luma component, the second color component corresponds to a first chroma component, and the third color component corresponds to a second chroma component ([0078], wherein YCbCr).
Regarding claim 5, analyses are analogous to those presented for claim 1 and are applicable for claim 5, wherein the decoding process is the opposite as the encoding process, see fig 1 decoder.
Regarding claim 6, analyses are analogous to those presented for claim 2 and are applicable for claim 6.
Regarding claim 7, analyses are analogous to those presented for claim 3 and are applicable for claim 7.
Regarding claim 8, analyses are analogous to those presented for claim 4 and are applicable for claim 8.
Regarding claim 9, analyses are analogous to those presented for claim 5 and are applicable for claim 9.
Regarding claim 10, analyses are analogous to those presented for claim 2 and are applicable for claim 10.
Regarding claim 11, analyses are analogous to those presented for claim 3 and are applicable for claim 11.
Regarding claim 12, analyses are analogous to those presented for claim 4 and are applicable for claim 12.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160100168 A1-Rapaka et al (Hereinafter referred to as “Rapaka”), in view of US 20050271288 A1-Suzuki et al (Hereinafter referred to as “Suzuki”), in further view of US 20110097003 A1-Alshina et al (hereinafter referred to as “Al”).
Regarding claim 13, Rapaka discloses the method according to claim 1 (see claim 1), 
Rapak and Suzuki fail to disclose wherein the core transform process is performed according to a discrete cosine transform (DCT) or a discrete sine transform (DST), and the secondary transform process is performed according to a rotational transform based on a rotational transform matrix or a non-separable secondary transform based on an off-line trained transform matrix.
However, in the same field of endeavor, Al discloses wherein the core transform process is performed according to a discrete cosine transform (DCT) or a discrete sine transform (DST), and the secondary transform process is performed according to a rotational transform based on a rotational transform matrix or a non-separable secondary transform based on an off-line trained transform matrix ([0109, wherein first transformer may be a DCT; [0112], wherein second transformer is a rotational transform).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the video encoding system disclosed by Rapaka and Suzuki  to disclose wherein the core transform process is performed according to a discrete cosine transform (DCT) or a discrete sine transform (DST), and the secondary transform process is performed according to a rotational transform based on a rotational transform matrix or a non-separable secondary transform based on an off-line trained transform matrix as taught by Al, to improve the compression rate ([0130], Al).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487